Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Copertino, J.), imposed May 19, 1986.
Ordered that the sentence is affirmed (see, People v Kazepis, 101 AD2d 816).
Moreover, despite the defendant’s commendable efforts at rehabilitation, we conclude that a further reduction of his already lenient sentence in the interest of justice is unwarranted in view of the number and serious nature of his offenses. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.